Exhibit 10.8
STOCK UNIT AGREEMENT
 
THIS STOCK UNIT AGREEMENT (this “Agreement”) is made as of  %%AWARD_DATE,’Month
DD, YYYY’%-%, by and between GP STRATEGIES CORPORATION, a Delaware corporation
(“GPS”), and %%FIRST_NAME%-%%%LAST_NAME%-% (“Recipient”).
 
A.   Recipient is an employee, officer or director of GPS or an entity that is
directly or indirectly controlled by GPS (“Controlled Entity”); and
 
B.   GPS is offering this Agreement to motivate Recipient by providing the
opportunity to receive an equity interest in GPS and to align the Recipient’s
interests with the long-term interests of GPS’ stockholders.
 
C.   Capitalized terms in this Agreement that are not defined herein shall have
the meanings ascribed to them in the GP Strategies Corporation 2011 Stock
Incentive Plan (the “Plan”).
 
Section 1. Stock Unit Grant.  GPS hereby grants to Recipient
%%TOTAL_SHARES_GRANTED,’9,999’%-% stock units (“Stock Units”) of GPS common
stock (“Stock”) pursuant to the Plan as provided for in the following Grant
Schedule:
 
GRANT SCHEDULE
 

Number of Stock UnitsIssue Date %%SHARES_PERIOD1,’9,999’%-%%%VEST_DATE_PERIOD1%-% %%SHARES_PERIOD2,’9,999’%-%%%VEST_DATE_PERIOD2%-% %%SHARES_PERIOD3,’9,999’%-%%%VEST_DATE_PERIOD3%-% %%SHARES_PERIOD4,’9,999’%-%%%VEST_DATE_PERIOD4%-%

 
Each Stock Unit is equivalent in value to one share of Stock and represents GPS’
unfunded and unsecured promise to issue one share of Stock at a future date
subject to the terms of this Agreement and the Plan.
 
Section 2. Delivery of Shares.  If Recipient is (a) continuously an employee,
officer or director of GPS or a Controlled Entity, from the date hereof to the
Issue Date specified in the Grant Schedule for a Stock Unit (or if Recipient has
been terminated before such Issue Date but is receiving or has received
severance payments with respect to a period that includes such Issue Date) and
(b) in full compliance on such Issue Date with any contractual and/or legal
obligations then owed by Recipient to GPS or any Controlled Entity, then, within
30 days after such Issue Date, Recipient shall be issued, or there shall be
electronically deposited in an account belonging to Recipient, one share of
Stock for each Stock Unit with such Issue Date, subject to the terms and
conditions of the Plan, this Agreement, and any other agreement (an “Other
Agreement”) between the Recipient and GPS or a Controlled Entity, as the same
may be amended from time to time in the future.  When Stock is issued in payment
of a Stock Unit, the Stock Unit will terminate.  The Recipient will not have any
of the rights of a stockholder with respect to any Stock that may be issued in
payment of a Stock Unit until the shares have been issued to the Recipient. To
the extent any Stock Units have not already vested or previously forfeited, if a
Sale of the Company (as defined in the following sentence) occurs, 100% of the
participant’s Stock Units will become vested and nonforfeitable upon the Sale of
the Company. “Sale of the Company” means any transaction that constitutes a
Change in Control under clauses (ii) or (iii) of the definition of Change in
Control in the Plan.
 
Section 3. Restrictions.  No Stock will be delivered to Recipient or transferred
into the Recipient’s name pursuant to this Agreement except as provided in
Section 2.  Notwithstanding any other provisions of the Plan, this Agreement, or
any Other Agreement, the issuance or delivery of any shares of Stock may be
postponed for such period as may be required to comply with applicable
requirements of any national securities exchange or any requirements under any
law or regulation applicable to the issuance or delivery of such shares, and GPS
shall not be
1



--------------------------------------------------------------------------------



obligated to issue or deliver any shares of Stock if the issuance or delivery
hereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or national securities exchange.
 
Section 4. Tax Withholding.  The Recipient must pay to GPS, or make provision
satisfactory to the Administrator for payment of, any taxes required to be
withheld in respect of the Stock Units no later than the date by which such
action is required to be taken under the Code.  GPS may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind otherwise
due to the Recipient.  The Recipient also authorizes GPS to retain on the
Recipient’s behalf the number of shares of
 
 
Stock from those issuable to the Recipient under this Agreement,  to reduce the
number of unpaid Stock Units, or to sell or arrange for the sale of the number
of shares of Stock as GPS determines to be sufficient to satisfy the tax
withholding obligations when any such obligations come due.  In the event that
the tax obligations to GPS are satisfied with shares of Stock, the shares will
be valued at Fair Market Value on the applicable date for such purposes and will
not exceed in amount the minimum statutory tax withholding obligation.
 
Section 5. Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successor to GPS and all persons lawfully claiming under the
Recipient.
 
Section 6. Entire Agreement.  This Agreement may not be modified or superseded
except by means of a writing signed by an authorized representative of GPS and
by Recipient that specifically states that is the intention of both GPS and
Recipient that such writing supersede or modify this Agreement.
 
Section 7. Conflicts.  This Agreement intended to conform with, and is subject
to all applicable provisions of, the Plan.  In the case of any conflict between
the provisions of this Agreement or any Other Agreement and the provisions of
the Plan, the provisions of the Plan shall govern. In the case of any conflict
between the provisions of this Agreement and the provisions of any Other
Agreement, the provisions of the Other Agreement shall govern.  The Recipient
acknowledges receiving a copy of the Plan.
 
Section 8. Section 409A.  This Agreement and the Stock Units are intended to be
exempt from Section 409A of the Code and the Treasury Regulations thereunder
pursuant to the “short-term deferral” exemption.  GPS has no obligation to
minimize the tax consequences of this award and will not be liable for any
adverse tax consequences arising from the award.
 
This Agreement is executed on behalf of GP STRATEGIES CORPORATION:
 
 

By:/s/ Scott N. GreenbergName:Scott N. GreenbergTitle:Chief Executive Officer



 
Recipient agrees that his/her acceptance of the Stock Units constitutes
Recipient’s acknowledgement that he/she has carefully read this Agreement and
the prospectus for the Plan and agrees to be bound by all of the provisions set
forth in these documents.  Recipient consents to electronic delivery of all
notices or other information with respect to the Stock Units or the Company and
to participation in the Plan through an on-line or electronic system established
and maintained by GPS or another third party designated by GPS.
 


2

